Aldaco v Doe (2021 NY Slip Op 06469)





Aldaco v Doe


2021 NY Slip Op 06469


Decided on November 19, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 19, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, NEMOYER, CURRAN, AND WINSLOW, JJ.


583/20 CA 19-01555

[*1]MARGARITA ALDACO, AS ADMINISTRATOR OF THE ESTATE OF JESSICA ARTICA, DECEASED, PLAINTIFF-RESPONDENT,
vJOHN DOE, JOHN J. BUSH AND LYNN-ETTE & SONS, INC., DEFENDANTS-APPELLANTS. 


OSBORN, REED & BURKE, LLP, ROCHESTER (L. DAMIEN COSTANZA OF COUNSEL), FOR DEFENDANTS-APPELLANTS. 
WILLIAM MATTAR, P.C., WILLIAMSVILLE (MATTHEW J. KAISER OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Orleans County (Tracey A. Bannister, J.), entered May 13, 2019. The order, insofar as appealed from, denied in part the motion of defendants for summary judgment dismissing the complaint. 
Now, upon reading and filing the stipulation of discontinuance signed by the attorneys for the parties on September 8 and 9, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed without costs upon stipulation.
Entered: November 19, 2021
Ann Dillon Flynn
Clerk of the Court